Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 9, 2015

                                            No. 04-15-00103-CV

                                        IN RE Irene ALVARADO

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On February 25, 2015, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on March 9, 2015.

                                                            PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court




1
  This proceeding arises out of Cause No. 2014-CVL-000326-D4, styled In the Interest of D.A., A Child, pending in
the 406th Judicial District Court, Webb County, Texas, the Honorable Paul D. Gallego presiding.